UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 2, 2010 Servotronics, Inc. (Exact name of registrant as specified in its charter.) Commission File Number: 001-07109 Delaware 16-0837866 (State or other jurisdiction (IRS Employer of incorporation) Identification No.) 1110 Maple Street Elma, New York 14059-0300 (Address of principal executive offices, including zip code) (716) 655-5990 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On and effective July 2, 2010, The Board of Directors of Servotronics, Inc. (the "Company") extended the employment contract of Nicholas D. Trbovich, Jr. one year to expire December 31, 2016.Mr. Trbovich, Jr. is a Director of the Company since 1990, Executive Vice President of the Company since 2006 and Chief Operating Officer of the Company since 2007.Nicholas D. Trbovich, Jr. is a son of Dr. Nicholas D. Trbovich, Chairman of the Board of Directors, Chief Executive Officer and President of the Company. Signature(s) Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Servotronics, Inc. Date: July 9, 2010 By: /s/Bernadine E. Kucinski, Ass't Corp. Secretary Bernadine E. Kucinski Assistant Corporate Secretary
